Exhibit 10.15

 

AMENDMENT NO. 3 TO RECEIVABLES PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 3 TO RECEIVABLES PURCHASE AGREEMENT (this “Amendment”) dated
as of January 27, 2005, is entered into among WORTHINGTON RECEIVABLES
CORPORATION, a Delaware corporation (the “Seller”), WORTHINGTON INDUSTRIES,
INC., an Ohio corporation (the “Servicer”), THE MEMBERS OF THE VARIOUS PURCHASER
GROUPS FROM TIME TO TIME PARTY THERETO (each, a “Purchaser Group” and
collectively, the “Purchaser Groups”), and PNC BANK, NATIONAL ASSOCIATION, as
Administrator (the “Administrator”).

 

RECITALS

 

The Seller, the Servicer, each member of each of the Purchaser Groups and
Administrator are parties to the Receivables Purchase Agreement, dated as of
November 30, 2000 (as amended, supplemented or otherwise modified from time to
time, the “Agreement”); and

 

The parties hereto desire to amend the Agreement as hereinafter set forth.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.         Certain Defined Terms. Capitalized terms that are used herein without
definition and that are defined in Exhibit I to the Agreement shall have the
same meanings herein as therein defined.

 

2.         Amendments to Agreement.

 

2.1

The title of Section 1.10 set forth in the Table of Contents to the Agreement is
hereby amended by deleting “Extension of Termination Date” therein and
substituting “[Reserved]” therefor.

 

2.2

Section 1.4(b)(ii) of the Agreement is hereby amended and restated in its
entirety to read as follows:

 

“(ii) subject to Section 1.4(f), if such day is not a Termination Day, remit to
the Seller, ratably, on behalf of each Purchaser Group, the remainder of the
Purchasers’ Share of such Collections. Such remainder shall, to the extent
representing a return on the Aggregate Investment, ratably, according to each
Purchaser’s Investment, be automatically reinvested in Pool Receivables, and in
the Related Security, Collections and other proceeds with respect thereto;
provided, however, that if the Purchased Interest would exceed 100%, then the
Servicer shall not reinvest, but shall set aside and hold in trust for the
benefit of the Purchasers (and shall, at the request of the Administrator (with
the consent or at the direction of the Majority Purchasers), segregate in a
separate account approved by the Administrator if, at the time of such request,
there exists an Unmatured Termination Event or a Termination Event or if the
failure to so segregate reasonably could be expected to cause a Material Adverse
Effect) a portion of such Collections that, together with the other Collections
set aside pursuant to this paragraph, shall equal the amount necessary to reduce
the Purchased Interest to 100%,”

 

2.3

Section 1.4(b)(iii) of the Agreement is hereby amended and restated in its
entirety to read as follows:

 

“(iii) if such day is a Termination Day, set aside, segregate and hold in trust
(and shall, at the request of the Administrator (with the consent or at the
direction of a Simple Majority of the Purchasers), segregate in a separate
account approved by the Administrator) for the benefit of each Purchaser Group
the entire remainder of the Purchasers’ Share of the Collections; provided, that
if amounts are set aside and held in trust on any Termination Day of the type
described in clause (a) of the definition of “Termination Day” and, thereafter,
the conditions set forth in Section 2 of Exhibit II are satisfied or waived by
the Administrator and a Simple Majority of the Purchasers, such previously
set-aside amounts shall, to the extent representing a return on Aggregate
Investment and ratably in accordance with each Purchaser’s



--------------------------------------------------------------------------------

Investment, be reinvested in accordance with clause (ii) on the day of such
subsequent satisfaction or waiver of conditions, and”

 

2.4

Section 1.10 of the Agreement is amended and restated in entirety as follows:

 

“Section 1.10. [Reserved].”

 

2.5

The dollar amount specified as the “Commitment” on the signature page of Market
Street Funding Corporation in the Agreement shall be “$100,000,000.”

 

2.6

The definition of “Exiting Purchaser” set forth in the Exhibit I to the
Agreement is hereby deleted in its entirety.

 

2.7

The definition of “Facility Termination Date” set forth in the Exhibit I to the
Agreement is hereby amended and restated in its entirety as follows:

 

““Facility Termination Date” means the earliest to occur of: (a) with respect to
each Purchaser January 26, 2008, (b) the date determined pursuant to Section 2.2
of the Agreement, (c) the date the Purchase Limit reduces to zero pursuant to
Section 1.1(b) of the Agreement and (d) with respect to each Purchaser Group,
the date that the commitments of all of the Liquidity Providers terminate under
the related Liquidity Agreements.”

 

2.8

The definition of “Purchase Limit” set forth in Exhibit I to the Agreement is
hereby amended by replacing the dollar amount “$190,000,000” with the dollar
amount “$100,000,000” therein.

 

3.         Representations and Warranties. The Seller hereby represents and
warrants to the Administrator and each member of the various Purchaser Groups
from time to time party thereto as follows:

 

(a)

Representations and Warranties. The representations and warranties contained in
Exhibit III of the Agreement are true and correct as of the date hereof (unless
stated to relate solely to an earlier date, in which case such representations
or warranties were true and correct as of such earlier date).

 

(b)

Enforceability. The execution and delivery by each of the Seller and the
Servicer of this Amendment, and the performance of each of its obligations under
this Amendment and the Agreement, as amended hereby, are within each of its
corporate powers and have been duly authorized by all necessary corporate action
on each of its parts. This Amendment and the Agreement, as amended hereby, are
each of the Seller’s and the Servicer’s valid and legally binding obligations,
enforceable in accordance with its terms.

 

(c)

No Default. Both before and immediately after giving effect to this Amendment
and the transactions contemplated hereby, no Termination Event or Unmatured
Termination Event exists or shall exist.

 

4.         Effect of Amendment. All provisions of the Agreement, as expressly
amended and modified by this Amendment, shall remain in full force and effect.
After this Amendment becomes effective, all references in the Agreement (or in
any other Transaction Document) to “this Agreement”, “hereof”, “herein” or words
of similar effect referring to the Agreement shall be deemed to be references to
the Agreement as amended by this Amendment. This Amendment shall not be deemed,
either expressly or impliedly, to waive, amend or supplement any provision of
the Agreement other than as set forth herein.

 

5.         Effectiveness. This Amendment shall become effective as of the date
hereof upon receipt by the Administrator of counterparts of this Amendment
(whether by facsimile or otherwise) executed by each of the other parties
hereto.

 

6.         Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument.



--------------------------------------------------------------------------------

7.         Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York (without regard to
any otherwise applicable principles of conflicts of law).

 

8.         Section Headings. The various headings of this Amendment are included
for convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any provision hereof or thereof.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

WORTHINGTON RECEIVABLES

CORPORATION, as Seller

By:

 

/s/ Randal I. Rombeiro

   

Name:

 

Randal I. Rombeiro

   

Title:

 

Treasurer

 

WORTHINGTON INDUSTRIES, INC.,

as Servicer

By:

 

/s/ Randal I. Rombeiro

   

Name:

 

Randal I. Rombeiro

   

Title:

 

Treasurer

 

MARKET STREET FUNDING CORPORATION,

as a Purchaser

By:

 

/s/ Doris J. Hearn

   

Name:

 

Doris J. Hearn

   

Title:

 

Vice President

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrator and as a Purchaser Agent

By:

 

/s/ William Falcon

Name:

 

William Falcon

Title:

 

Vice President